Citation Nr: 1236689	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The appellant is the widow of a deceased veteran (the Veteran) who had active service from June 1980 to June 1984, and from November 1988 to April 1993.  He died in August 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the RO in San Diego, California.

In February 2009, the Board remanded this appeal to afford the appellant the opportunity to attend a Board hearing, and to inform her of her options for obtaining representation.  A Board hearing was scheduled for March 5, 2012, and the appellant was informed of the time and place to appear for the hearing by letter dated January 20, 2012.  The appellant contacted the RO on the day of the hearing and withdrew her request for a hearing.  

In correspondence received at the Board on March 16, 2012, the appellant submitted a large amount of additional evidence contained in a folder and consisting of medical records and a CD-ROM.  She did not include a waiver of RO consideration of that evidence.  Also, she indicated that she would appoint a representative "if necessary."  In response, the Board sent the appellant a letter asking whether she would like to have the additional evidence returned to the RO for a decision prior to having it considered by the Board.  The Board also sent information and appropriate forms to appoint a representative if she so desired. 

In October 2012, the appellant submitted additional evidence along with a request that the case be remanded to the RO for initial consideration of that evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant has submitted evidence not yet considered by the RO.  She has not waived her right to such initial RO consideration, but has specifically requested that the case be remanded to the RO for initial consideration of that evidence.  

The Board cannot consider additional evidence without first remanding the case to the AOJ for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the appellant has a CD-ROM which is labeled Navy Personnel Command.  However, access to the CD-ROM requires a password, which the appellant has not supplied.  The Board has no ability to review the material contained on the CD-ROM, or to print that material, without the password.  The appellant has indicated that the material contained on the CD-ROM is not already in the claims file but has not clearly indicated what documents are on the CD-ROM.  Service treatment records are of record from 1980 to 1984.  The Oakland, California RO indicated in an October 1998 rating decision that it had made repeated attempts to obtain the Veteran's remaining service records, and they were not available.  

An attempt should be made to obtain the password from the appellant or otherwise obtained the records contained on the CD-ROM submitted by the appellant.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the service records contained on the CD-ROM submitted by the appellant, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  This should include notification to the appellant that the material contained on the CD-ROM cannot be accessed and request from her the password for the CD-ROM. Include documentation in the claims file of the attempts made and the results obtained.  

3.  Readjudicate the remanded claims in light of the additional evidence submitted by the appellant.  If any benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


